Citation Nr: 0938164	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  02-01 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
August 1977.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A hearing was held in January 2005 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In a May 2007 decision, the Board denied service connection 
for PTSD and a rating in excess of 10 percent for bilateral 
tinnitus.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in April 2009, the 
appellant's representative and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for partial remand.  In an April 2009 order, the Court 
granted the motion, vacated that portion of the Board's May 
2007 decision denying service connection for PTSD, and 
remanded the matter to the Board for further action.  The 
Board's May 2007 decision was left intact with respect to the 
remaining issue of entitlement to a rating in excess of 10 
percent for bilateral tinnitus.  Thus, the sole issue 
currently before the Board is as set forth in the cover page 
of this remand.

It is noted that in April 2007, the appellant's 
representative filed a motion to advance this case on the 
Board's docket, based on financial hardship.  Later that 
month, the Board granted the motion, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2008).

For the reasons discussed below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

VA has a statutory duty to assist claimants in the 
development of a claim, including obtaining relevant records 
from a Federal department or agency, such as the service 
department.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2008).  VA may only end its efforts to obtain 
such records if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  Id.  

In the event VA concludes that further efforts to obtain 
records from a Federal department or agency would be futile, 
VA must provide the claimant with notice of that fact.  See 
38 C.F.R. § 3.159(e) (2008).  The notice must contain the 
following information:  (i) The identity of the records VA 
was unable to obtain; (ii) An explanation of the efforts VA 
made to obtain the records; (iii) A description of any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA was unable to obtain; and (iv) A notice that 
the claimant is ultimately responsible for providing the 
evidence.  Id.  

In the April 2009 joint motion discussed above, the parties 
determined that a December 2006 Supplemental Statement of the 
Case notifying the appellant of VA's inability to obtain his 
service personnel records did not include the requisite 
detail necessary to satisfy "VA's duty to inform Appellant 
regarding its inability to obtain his service records 
pursuant to 38 C.F.R. § 3.159(e)."  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant and his representative 
should be provided with appropriate 
notice under 38 C.F.R. § 3.159(e), which 
includes an explanation of VA's inability 
to obtain his service personnel records, 
including (a) an explanation of the 
efforts VA made to obtain the records; 
(b) a description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain; and (c) a notice that 
the claimant is ultimately responsible 
for providing the evidence.  

2.  After conducting any additional 
development deemed necessary based on any 
response to the section 3.159(e) 
notification letter discussed immediately 
above, the RO should readjudicate the 
claim, considering all the evidence of 
record.  If the decision remains 
unfavorable, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



